Citation Nr: 0413536	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  96-13 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant, the veteran's widow, service connection 
for his cause of death.  The appellant responded by filing a 
February 1996 Notice of Disagreement.  She was sent a 
Statement of the Case by the RO in February 1996, and she 
then filed a March 1996 substantive appeal, perfecting her 
appeal of this issue.  In May 1996, the appellant testified 
at a personal hearing at the RO.  

The appellant's claim was initially presented to the Board in 
July 1997, at which time it was remanded for additional 
development.  In a June 1999 decision, service connection for 
the cause of the veteran's death was denied by the Board.  
However, this decision was vacated by the U.S. Court of 
Appeals for Veterans' Claims within a January 2000 order, and 
it was remanded to the Board for further development.  In 
August 2000, the Board remanded the appeal to the RO for 
additional evidence development, and in October 2003, the 
appeal was again remanded to the RO by the Board due to 
regulatory changes.  It has now been returned to the Board.  

When the appellant initiated her appeal, she elected to be 
represented by James W. Stanley, a private attorney.  
However, Mr. Stanley's authorization to represent claimants 
before the VA was subsequently revoked, and the appellant was 
so informed within a January 2002 letter.  The appellant was 
also informed of her right to seek alternative representative 
from an authorized party or organization, but to date she has 
not designated new representation.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran died on January [redacted], 1995, due to colonic 
adenocarcinoma; at the time of his death, he had not been 
awarded service connection for any disability.  

3.  Credible medical evidence has not been presented 
demonstrating that any form of cancer was incurred in or 
aggravated by active military service or manifest to a degree 
of 10 percent within a year thereafter.  

4.  Credible medical evidence has not been presented 
demonstrating a medical nexus between Agent Orange exposure 
during military service and the veteran's development of 
colon cancer.  


CONCLUSION OF LAW

The criteria for the award of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, and the Board's various remands, the appellant has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
received medical care at the VA medical center in Little 
Rock, AR, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the appellant.  The appellant has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, the claim has been remanded for a recent VA medical 
opinion in conjunction with the pending claim; for these 
reasons, the appeal is ready to be considered on the merits.  

In the course of developing the appellant's claim, the VA has 
attempted to obtain additional private medical evidence.  In 
September 2000 and again in January 2001, the RO attempted to 
contact T.S.E, the coroner who signed the veteran's death 
certificate, in order to obtain Dr. E.'s private medical 
records regarding the veteran.  However, to date, no reply to 
these inquiries has been received.  In June 2001, the 
appellant was informed of the VA's inability to obtain these 
records, and she was requested to obtain and submit them to 
the VA.  The appellant has not responded regarding this 
matter.  The VA also noted that the veteran's former 
representative made several references to an affidavit from 
"Dr. Kate Jenkins" which was allegedly relevant to the 
pending claim.  In June 1998, the RO informed both the 
appellant and her former representative that such an 
affidavit had not been received, and requested it be 
forwarded to the VA.  To date, Dr. Jenkins' affidavit has not 
been received.  "[T]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The VA, having attempted to obtain the pertinent records from 
Dr. E. and the aforementioned affidavit from Dr. Jenkins, and 
requested the appellant to do likewise, has fulfilled its 
statutory obligations regarding this evidence.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the claimant may submit any additional 
evidence necessary to substantiate his/her claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 
(December 16, 2003).  In the present case, the appellant was 
first sent a letter in October 2002 detailing the evidence 
that was necessary to substantiate her claim.  The appellant 
has had over a year since this letter was issued to submit 
additional evidence, and she in fact has done so; therefore, 
there is no indication that further delaying adjudication of 
the appellant's appeal would serve her interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in February 
1995, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the appellant of the laws and regulations governing the 
claims on appeal and the evidence that she must supply and 
the evidence that the VA would attempt to obtain, as has 
already been discussed above.  Finally, the appellant's claim 
was reconsidered on several occasions, most recently in 
January 2004, in light of the additional development 
performed subsequent to February 1995.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the death certificate, the veteran died on 
January [redacted], 1995.  The immediate cause of death was listed on 
the death certificate as colonic adenocarcinoma, with 
exposure to Agent Orange as the underlying cause.  The death 
certificate was signed by T.S.E., coroner.  At the time of 
his death, the veteran had not been awarded service 
connection for any disability.  

As an initial matter, the service medical records do not 
indicate, and the appellant does not contend, that the 
veteran's carcinoma began during military service, or within 
a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  The 
appellant's sole contention is that the veteran was exposed 
to Agent Orange during military service, and developed cancer 
many years later secondary to his herbicide exposure.  

Service connection is presumed for certain statutorily-
specified disabilities which subsequent develop in veterans 
exposed to herbicides during military service in the Republic 
of Vietnam between January 9, 1962, and May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2003).  The listed disabilities included respiratory 
cancers, but not colon cancer.  38 C.F.R. § 3.309(e) (2003).  
Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

The veteran served from July 1965 to July 1968, according to 
his DD-214.  His service included 11 months and 24 days of 
foreign service, and he was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  Prior to his death, the 
veteran had filed a June 1994 service connection claim in 
which he alleged exposure to Agent Orange during military 
service.  Because his military records confirm service in 
Vietnam between January 1962 and May 1975, exposure to 
herbicides is conceded by the Board.  

The veteran was diagnosed with metastatic carcinoma in 1994.  
Lesions were identified on his lungs, liver, left femur, and 
sigmoid colon.  A sigmoidoscopy revealed the colon as the 
primary site of the veteran's cancer.  Adenocarcinoma of the 
colon, with metastases to bone, liver, and lung, was the 
final diagnosis.  He was begun on hospice care, and 
subsequently died at home in January 1995.  

Following the veteran's death, the appellant filed a service 
connection claim, alleging his Agent Orange exposure during 
military service resulted in the veteran's death.  In support 
of her claim, the appellant submitted written statements from 
C.S.P., M.D., a VA physician who treated the veteran in the 
year prior to his death.  In her initial 1994 statement, Dr. 
P. stated the veteran was totally disabled secondary to his 
metastatic cancer of the lungs, liver, colon, and left femur.  
Dr. P. did not indicate any specific cause of the veteran's 
cancer.  In an August 2002 statement, Dr. P. stated she did 
not have the "background nor expertise to determine whether 
such causation between Agent Orange and the subsequent 
development of colon cancer exists."  Dr. P. noted that 
while medical studies have established links between Agent 
Orange exposure and various other forms of cancer, colon 
cancer was not among those cancers "recognized as having a 
positive association."

In August 2002, the veteran's claims folder was reviewed by 
A.M.S., M.D., a VA oncologist.  Dr. S. noted both the 
veteran's diagnosis of metastatic cancer of the colon, and 
his history of Agent Orange exposure, but noted also that 
"Agent Orange exposure has not been known to cause colon 
cancer."  In reaching this conclusion, Dr. S. reviewed the 
medical history but found no studies indicating a link 
between Agent Orange exposure and colon cancer.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, Dr. P. told the appellant, according to 
the appellant, the veteran's colon cancer was due to or the 
result of Agent Orange exposure; however, according to Dr. 
P.'s written statements, she lacked the "background nor 
expertise to determine whether such causation between Agent 
Orange and the subsequent development of colon cancer 
exists."  Dr. P. also noted in her written statements that a 
link between colon cancer and Agent Orange exposure has not 
yet been established by the medical evidence, despite such a 
nexus being established between Agent Orange exposure and 
other forms of cancer.  Thus, her opinion is essentially in 
accord with that of Dr. S., the VA oncologist who also noted 
that "Agent Orange exposure has not been known to cause 
colon cancer", based on his review of the applicable medical 
studies.  In summary, both Dr. S. and Dr. E. agree regarding 
the absence within the medical literature of a medical nexus 
between Agent Orange exposure and the subsequent development 
of colon cancer.  

The only medical evidence suggesting a nexus between the 
veteran's Agent Orange exposure and his cause of death is 
found on his death certificate, which listed colonic 
adenocarcinoma due to "exposure to 'Agent Orange'".  The VA 
attempted on several occasions to contact T.S.E., the coroner 
who signed the death certificate, to determine the basis for 
that statement, but no responses were received.  Thus, the 
Board does not know the qualifications or expertise of Dr. E. 
or the medical basis on which her opinion was expressed.  As 
was noted above, two other physicians, including an 
oncologist, found no basis in the medical evidence suggesting 
a nexus between Agent Orange exposure and colon cancer.  In 
the face of this evidence, and the lack of background 
information or justification regarding Dr. E.'s statement on 
the veteran's death certificate, the unsubstantiated 
assertion on that document that the veteran's adenocarcinoma 
of the colon was due to Agent Orange exposure cannot be 
accepted as conclusive by the Board.  

Finally, the appellant and her former representative 
submitted several pages from a medical treatise summarizing 
various medical studies suggesting higher instances of colon 
and rectal cancer in people exposed to various chemical 
herbicides and/or pesticides.  However, these studies are an 
insufficient basis for the grant of service connection.  None 
of the cited studies is specific to the veteran's case; all 
deal with farmers, soil or agricultural agents, or similar 
groups that may or may not have been exposed to the same 
chemicals and in the same concentrations as veterans who 
served in Vietnam.  Thus, the Board finds them to be of 
limited probative value.  

The appellant herself has argued that the veteran's cause of 
death was due to or the result of his Agent Orange exposure 
during military service.  However, as a layperson, her 
statements regarding medical causation, etiology, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The appellant has also contended that because the veteran was 
diagnosed with lung cancer, and respiratory cancers are among 
the listed diseases for which presumptive service connection 
is awarded, service connection for the cause of the veteran's 
death should therefore be granted.  While the medical 
evidence does reflect a diagnosis of lung cancer, his cancer 
was diagnosed as having originated in the colon, with 
metastasis to the liver, bone, and lungs, according to a 
January 1995 medical opinion memorandum from R.P.M., M.D., a 
VA physician.  Dr. M. based his opinion on a sigmoidoscopy 
report that had revealed a large mass in the sigmoid area.  
Presumptive service connection may not be established under 
38 C.F.R. § 3.307(a) for a disease listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure if the 
disease developed as the result of a metastases of a cancer 
which is not associated with herbicide exposure.  See 
VAOPGCPREC 18-97 (1997); see also Darby v. Brown, 10 Vet. 
App. 243, 245-6 (May 2, 1997).  In other words, although the 
veteran did have a medical diagnosis of lung cancer, that 
cancer had metastasized from the colon, the primary site of 
the cancer, and his lung cancer is not associated with 
herbicide exposure.  The January 1995 medical opinion is 
uncontroverted, and is sufficient affirmative evidence to 
overcome any presumption of service connection for lung 
cancer due to Agent Orange exposure in this case.  

In conclusion, service connection for the cause of the 
veteran's death must be denied.  The medical evidence of 
record does not indicate the veteran's cause of death, 
carcinoma of the colon, was incurred during military service 
or within a year thereafter, or resulted from an incident of 
service, including herbicide exposure.  Also, because the 
veteran was not service-connected for any disability at the 
time of his death, no service-connected disability was the 
cause of his death.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



